Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghio (U.S. Patent Publication No. 2020/0324895).
Regarding claim 1, Ghio teaches a flight control method for controlling an aircraft, comprising: obtaining wind information of an operation region during a spread operation performed by the aircraft; and controlling a flight location of the aircraft based on the wind information and an allowable deviation of the spread region in the spread operation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified 
Regarding claim 2, Ghio teaches the flight control method of claim 1, wherein controlling the flight location comprises: controlling a height of the aircraft. (Par. 0024; See "The controller (1) is in turn housed in a movable physical unit, which is functionally similar to the container (2) and is therefore also potentially movable by means of road tractors (3), or equivalent vehicles, to be transferred close to the area affected by the fire, and further transferred according to the spreading of the fire. The controller (1) is also equipped with connection devices to geographical networks in order to be safely controlled, if needed, from remote stations (5) in order to keep the operators safe, and they will be able both to work next to the containers (2) and use remote control applications, i.e. at a safe distance from the means and the fire front. The same safety considerations apply to firefighting operators in charge of driving road tractors (3), who may, after positioning the containers (2), drive away from the burning areas.")
Regarding claim 3, Ghio teaches the flight control method of claim 1, wherein controlling the flight location of the aircraft comprises: adjusting a starting location of the spread operation performed by the aircraft. (Par. 0021; See "With reference to the accompanying drawings and in particular to FIG. 1 thereof, the components of the control communication system are schematically identified, comprising a controller (1) suitable to manage and plan the use of a drone (100) fleet that in their rest condition are housed together with back-up batteries (101) and containers containing firefighting liquid 
Regarding claim 4, Ghio teaches the flight control method of claim 1, wherein controlling the flight location comprises: calculating a deviation of the spread region corresponding to the wind information; and controlling the flight location of the aircraft based on the deviation of the spread region. (Par. 0014; See "This goal is achieved by creating a coordinated system of control and support units for drones, in order to carry out missions for the drop of small quantities of firefighting liquid (i.e. based on the rain system). Said support units have the shape and size of a common container and can be easily moved by using common road tractors or equivalent vehicles. This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time. In addition to the transfer of the employed units, the proposed system also allows the automated replacement and recharging of the batteries the drones are equipped with, in order to extend their flight autonomy. Finally, the system allows for the initial filling and subsequent multiple refills of drones with the appropriate firefighting liquid contained in small, replaceable and dispersible containers, that can be hooked and unhooked from drones by remote control to allow them to perform multiple missions. Finally, the system according to the present invention includes a control unit ( that might also be transferred and housed within a container unit) for the coordination of missions, the flight paths to be followed, the selection of the ideal drop points optimized according to the environmental conditions and the interventions scenario, the coordination of the refilling interventions and the ideal management of the available units, as well as the selection and, if necessary, dynamic remodeling of the areas where to position and, if necessary move to, the support and refilling containers of the drones and the interventions areas according to the variant-time priorities.")
The flight control method of claim 4, wherein obtaining the wind information comprises obtaining wind speed information of the operation region, and wherein controlling the flight location comprises: calculating the deviation of the spread region corresponding to a wind speed in the operation region; determining whether the deviation of the spread region exceeds a maximum allowable deviation; and adjusting a height of the aircraft based on a result of the determination. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 6, Ghio teaches the flight control method of claim 5, wherein controlling the flight location comprises: performing a control to reduce the height of the aircraft when the deviation of the spread region exceeds the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, 
Regarding claim 7, Ghio teaches the flight control method of claim 5, wherein controlling the flight location comprises: performing a control to increase the height of the aircraft when the deviation of the spread region does not exceed the maximum allowable deviation range. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the 
Regarding claim 8, Ghio teaches the flight control method of claim 5, wherein obtaining the wind speed information comprises obtaining the wind speed information regularly at a predetermined time interval, and wherein controlling the height of the aircraft comprises adjusting the height of the aircraft regularly based on the wind speed at a predetermined time interval. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire.")
Regarding claim 9, Ghio teaches The flight control method of claim 4, wherein obtaining the wind information comprises obtaining wind speed information and wind direction information in the operation region, and wherein controlling the flight location comprises: calculating the deviation of the spread region based on a corresponding wind speed and a wind direction in the operation region; and changing a starting location of the spread operation performed by the aircraft based on the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 10, Ghio teaches the flight control method of claim 9, wherein controlling the flight location comprises: moving the starting location of the spread operation in a direction opposite the wind direction to offset the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular 
Regarding claim 11, Ghio teaches An information processing device for controlling a flight of an aircraft, comprising: a controller configured to execute processing relating to control of the flight, wherein the controller is configured to: obtain wind information of an operation region when a spread operation is performed by the aircraft; and control a flight location of the aircraft based on the wind information and an allowable deviation of a spread region during the spread operation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a 
Regarding claim 12, Ghio teaches the information processing device of claim 11, wherein the controller is configured to control a height of the aircraft during the control of the flight location. (Par. 0024; See "The controller (1) is in turn housed in a movable physical unit, which is functionally similar to the container (2) and is therefore also potentially movable by means of road tractors (3), or equivalent vehicles, to be transferred close to the area affected by the fire, and further transferred according to the spreading of the fire. The controller (1) is also equipped with connection devices to geographical networks in order to be safely controlled, if needed, from remote stations (5) in order to keep the operators safe, and they will be able both to work next to the containers (2) and use remote control applications, i.e. at a safe distance from the means and the fire front. The same safety considerations apply to firefighting operators in charge of driving road tractors (3), who may, after positioning the containers (2), drive away from the burning areas.")
Regarding claim 13, Ghio teaches the information processing device of claim 11, wherein the controller controls the flight location, the controller is configured to adjust a start location of the spread operation performed by the aircraft. (Par. 0021; See "With reference to the accompanying drawings and in particular to FIG. 1 thereof, the components of the control communication system are schematically identified, comprising a controller (1) suitable to manage and plan the use of a drone (100) fleet that in their rest condition are housed together with back-up batteries (101) and containers containing firefighting liquid (102) within one or more containers (2) of a size and shape suitable for easy handling by, for example, a standard road tractor (3). Said containers can then be positioned nearby and depending on the burning area and might be possibly moved according to the spreading of the fire, as it will be better described below. Preferably, but not necessarily, the controller (1) is a computer that is physically separated from the drones (100) and connected to them by means of a wireless connection (4).")
the information processing device of claim 11, wherein when the controller controls the flight location, the controller is configured to calculate a deviation of the spread region corresponding to the wind information, and control the flight location of the aircraft based on the deviation of the spread region. (Par. 0014; See "This goal is achieved by creating a coordinated system of control and support units for drones, in order to carry out missions for the drop of small quantities of firefighting liquid (i.e. based on the rain system). Said support units have the shape and size of a common container and can be easily moved by using common road tractors or equivalent vehicles. This allows not only the positioning of a drone fleet close to the fire and the possible recovery of the aircraft at the end of the mission, but also any transfer during the mission to areas of strategic interest or priority importance to effectively fight the spreading of the fire fronts in real time. In addition to the transfer of the employed units, the proposed system also allows the automated replacement and recharging of the batteries the drones are equipped with, in order to extend their flight autonomy. Finally, the system allows for the initial filling and subsequent multiple refills of drones with the appropriate firefighting liquid contained in small, replaceable and dispersible containers, that can be hooked and unhooked from drones by remote control to allow them to perform multiple missions. Finally, the system according to the present invention includes a control unit ( that might also be transferred and housed within a container unit) for the coordination of missions, the flight paths to be followed, the selection of the ideal drop points optimized according to the environmental conditions and the interventions scenario, the coordination of the refilling interventions and the ideal management of the available units, as well as the selection and, if necessary, dynamic remodeling of the areas where to position and, if necessary move to, the support and refilling containers of the drones and the interventions areas according to the variant-time priorities.")
Regarding claim 15, Ghio teaches The information processing device of claim 14, wherein when the controller obtains the wind information, the controller is configured to obtain wind speed information in the operation region, and wherein when the controller controls the flight location, the controller is configured to: calculate the deviation of the spread region corresponding to a wind speed in the operation region; determine whether the deviation of the spread region exceeds a maximum allowable deviation; and adjust a height of the aircraft based on a result of the determination. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-management by using specific algorithms and the exchange of information, such as telemetry, position, movement, information coming from on board sensors, environmental data and of course command control, navigation and coordination signals from the fire fighting forces, means and aircraft.")
Regarding claim 16, Ghio teaches the information processing device of claim 15, wherein when the controller controls the flight location, the controller is configured to perform a control to reduce the height of the aircraft when the deviation of the spread region exceeds the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby 
Regarding claim 17, Ghio teaches the information processing device of claim 15, wherein when the controller controls the flight location, the controller is configured to perform a control to increase the height of the aircraft when the deviation of the spread region does not exceed the maximum allowable deviation. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire." & Par. 0023; See "The wireless connection system (4) is designed to allow a bidirectional transfer of data between drones (100), controller (1), and any firefighters in the area, thus allowing the creation of a collaborative system made of a swarm of drones, which are able of self-
Regarding claim 18, Ghio teaches The information processing device of claim 15, wherein when the controller obtains the wind information, the controller is configured to regularly obtain the wind speed information at a predetermined time interval, and wherein when the controller adjusts the height of the aircraft, the controller is configured to regularly adjust the height of the aircraft based on the wind speed at a predetermined time interval. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors such as the presence of priority targets to be protected and/or data related to the recent spreading of the fire.")
Regarding claim 19, Ghio teaches The information processing device of claim 14, wherein when the controller obtains the wind information, the controller is configured to obtain wind speed information and wind direction information in the operation region, and wherein when the controller controls the flight location, the controller is configured to calculate a deviation of the spread region corresponding to a wind speed and a wind direction, and changing a starting location of the spread operation performed by the aircraft based on the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply 
Regarding claim 20, Ghio teaches the information processing device of claim 19, wherein when the controller controls the flight location, the controller is configured to move the starting location of the spread operation in a direction opposite the wind direction to offset the deviation of the spread region. (Par. 0022; See "Drones (100), housed inside the container (2), are possibly characterized by the presence of dual feeding, i.e. at least two power supply batteries, one of which is used as a backup battery, and one is used to supply power to engines, navigation systems, on board sensors and equipment, such as the equipment dedicated to communication and remote control. Drones (100) are also equipped with a hooking system allowing them to load and carry containers containing extinguishing liquid (102). One or possibly more containers (2) containing said drone (100) fleet are positioned by the road tractors (3) nearby the burning areas at the ideal locations identified and selected by the controller (1) following a preliminary analysis of orographic characteristics, vehicular accessibility, environmental parameters such as wind, temperature, humidity and relevant information from the context, and taking into account strategic factors 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strong (U.S Publication No. 2009/0026319) teaches an aerial delivery system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
12/04/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661